Citation Nr: 0509324	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-33 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected anxiety disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued a noncompensable 
disability rating for the veteran's service-connected anxiety 
disorder.

In his Appeal To Board Of Veterans' Appeals dated in November 
1993, the veteran indicated that he wished to be scheduled to 
appear for a personal hearing before a Veterans Law Judge 
presiding at the RO.  The veteran was scheduled for such a 
hearing to be held in December 2004; however, he failed to 
appear as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In a Statement In Support of Claim dated in September 2002, 
the veteran indicated that he was receiving Social Security 
Administration (SSA) disability benefits.  The AMC should 
make arrangements to obtain these records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As the case must be remanded for the foregoing reason, the 
veteran should be re-examined by VA to ensure that the record 
adequately reveals the current state of his service-connected 
anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).  Recent VA treatment records should also be 
obtained, including those from the VA Medical Center (VAMC) 
in San Francisco, California, dated since September 2003, and 
from the Portland, Oregon VAMC, dated from April to November 
2001.  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any recent 
treatment records for the veteran's service-
connected anxiety disorder from the VAMC in 
San Francisco, California, dated since 
September 2003; as well as treatment records 
from the Portland, Oregon VAMC, dated from 
April to November 2001. 

2.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Obtain all the records from SSA that were 
used in considering the veteran's claim 
for disability benefits.

3.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA psychiatric examination.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected anxiety 
disorder.  The examiner must conduct a 
detailed mental status examination and 
address his or her findings in the context of 
the veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
anxiety disorder consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the basis 
of the veteran's service-connected anxiety 
disorder alone, the examiner is asked to so 
state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's 
service-connected anxiety disorder and 
any other nonservice-connected 
psychiatric disorders, including the 
major depressive disorder with psychotic 
features.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the disorders, the 
examiner should state this in the 
examination report.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.   If the veteran 
fails to report for the VA examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  If the decision with respect to 
these claim remains adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



